DETAILED ACTION
Claim(s) 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: where it recites “HR” it should instead recite “HF”.  Appropriate correction is required.


Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of Haralabidis (US 20070066261 A1)

In regards to claim 11, Jayaweera discloses a method comprising:
receiving radio frequency signals from one or more antennas(signals are received by wideband antennas 240. "[0043] The software-defined radio 210 may implement traditional hardware components in software executed by a processor. The software-defined radio 210 may provide a receive path 210a through which signals in the spectrum sensing channel received by the wideband antenna(s) 240 may be processed and supplied to the cognitive engine 230..." ); and
switching to one or more alternate radio-frequency (RF) channels for communications and/or position, navigation, and timing (PNT) information in response to a failure in a current communication channel and/or global positioning system (GPS) signal (The spectrum control system performs processing to determine whether a current communication channel is being jammed. "[0020] In some embodiments, the cognitive radio may determine whether the channel on which actual communications are received is being jammed based on one or both error vector magnitude (DIM) or modulation error rate (MER)...". After determining jamming of the current communication a switch is made to one or more alternate RF channels, "[0020]...The result of perfect learning is a situation in which the communications channel is always switched to a new channel just before jammer arrives in the current communications channel to jam the current communications channel, thereby depriving the jammer the chance to learn where the communications signal is at any given time.").
The method disclosed by Jayaweera differs from the method of claim 11, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas and multi-band antennas, and in that Jayaweera is silent on receiving signals from the one or more data links.
Despite these differences similar features have been seen in other prior art. For example in regards to receiving signals from the one or more datalinks (i.e. GPS datalinks disclosed by Jayaweera), this feature is seen in Ihara(US 20020177944 A1). Ihara discloses receiving signals from a GPS datalink, via GPS satellites, for the purposes of using  GPS for performing position measurements ([0045] The positioning block 14 is provided with a GPS antenna 21 for receiving signals transmitted from GPS satellites, a GPS positioning unit (positioning means) 22 for performing position measurement on the basis of the signals obtained from the GPS antenna 21...).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the GPS datalink taught by Jayaweera to further receive signals via the datalink in order to provide a benefits of performing and obtaining GPS position measurements as seen in Ihara.

However concerning said feature, the antennas disclosed by Haralabidis (US 20070066261 A1) in [Fig. 1A] and [Par. 35] teach a mobile terminal 120 ([Fig 1A] “mobile terminal”) with RF receiver ([Fig. 1A, Ref 123A]) and antenna ([Fig. 121a]) which can function as a multi-band receiver/antenna ([Par. 35]”…In this regard, the RF receiver 123a may be referred to as a multi-band receiver when it supports more than one frequency band…”). Haralabidis [Par. 35] further suggests where the mobile terminal has multiple RF receivers where the multiple receivers can be either multi-band or single band (“…the mobile terminal 120 may comprise more than one RF receiver 123a, wherein each of the RF receiver 123a may be a single-band or a multi-band receiver..”). Haralabidis [Par. 42] and [Fig. 1B] further discloses where RF receiver and its antenna function as at a Ultra High Frequency (“[0042]…The dual band RF receiver 130 may comprise a UHF front-end…”). Haralabidis [Par. 35] also teaches support for additional bands such as the L-band, as well cellular frequency bands (“[0035]…For example, the RF receiver 123a may enable receiving DVB-H transmission signals via the UHF band, from about 470 MHz to about 890 MHz, the 1670-1675 MHz band, and/or the L-band, from about 1400 MHz to about 1700 MHz, for example. Moreover, the RF receiver 123a may enable receiving signals in cellular frequency bands, for example...”).
Thus it would have been obvious based upon the teachings of Haralabaidis to further modify RF receiver arrangement of Jayaweera to arrive at an arrangement where the one or more antennas comprise HF antennas in addition to multi-band antennas and to receiving radio frequency signals from both the HF antennas and MB antennas as similarly seen in the multiple RF receiver feature taught by Haralabaidis in order to provide a benefit of providing support for additional RF bands such as a UHF band, DVB-H, L-band, and or cellular band as seen in Haralabaidis.


In regards to claim(s) 12,  Jayaweera discloses the system of claim 1, wherein the spectrum management processor is further configured to:
process incoming RF signals from the one or more antennas (The cognitive radio receives incoming RF signals and processes them to determine whether the RF signals are jammed. "[0043] The software-defined radio 210 may implement traditional hardware components in software executed by a processor. The software-defined radio 210 may provide a receive path 210a through which signals in the spectrum sensing channel received by the wideband antenna(s) 240 may be processed and supplied to the cognitive engine 230.....". The processing includes use of a jammer discrimination module, "[0072] The congnitive engine above may also include a jammer discrimination module in the spectrum sensing. The jammer discrimination module may employ a machine-learning based classifier such as an artificial neural network to classify the detected signals on the sensing channel into two classes: jammers and valid signals..."); and
shift a frequency of the current communication channel to the one or more alternate channels based on a receiving a frequency shift indicator, JAMMING/MOVE/INTERFERENCE from the processed incoming RF signals (When determining reception of a frequency shift indicator in an incoming RF signal, a "jammer" detected in the incoming RF signal, the channels frequency is shifted from the current communication channel to alternate channel, "[0081]...The anti jamming communications link used by the cognitive radio receiver can inform the corresponding transmitter (whether or not a cognitive radio) to switch to a new communications channel. The information may be transmitted on the communications link immediately before the current communications channel is jammed or a predetermined amount of time before the current communications channel is predicted to be jammed, 
Jayaweera differs from claim 2, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas and multi-band antennas. Despite these differences similar features have been seen in other prior art. For example in regards to receiving signals from the one or more datalinks (i.e. GPS datalinks disclosed by Jayaweera), this feature is seen in Ihara(US 20020177944 A1). Ihara discloses receiving signals from a GPS datalink, via GPS satellites, for the purposes of using  GPS for performing position measurements ([0045] The positioning block 14 is provided with a GPS antenna 21 for receiving signals transmitted from GPS satellites, a GPS positioning unit (positioning means) 22 for performing position measurement on the basis of the signals obtained from the GPS antenna 21...).
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the GPS datalink taught by Jayaweera to further receive signals via the datalink in order to provide a benefits of performing and obtaining GPS position measurements as seen in Ihara.
The combined teachings of Jayaweera in view of Ihara further differ from claim 11, in that the combined teachings are silent on wherein the one more antennas comprise HF antennas in addition to the multi-band antennas taught by Jayaweera.
However concerning said feature, the antennas disclosed by Haralabidis (US 20070066261 A1) in [Fig. 1A] and [Par. 35] teach a mobile terminal 120 ([Fig 1A] “mobile terminal”) with RF receiver ([Fig. 1A, Ref 123A]) and antenna ([Fig. 121a]) which can function as a multi-band receiver/antenna ([Par. 35]”…In this regard, the RF receiver 123a may be referred to as a multi-band receiver when it supports more than one frequency band…”). Haralabidis [Par. 35] further suggests where the mobile terminal has multiple RF receivers where the multiple receivers can be either multi-band or single band (“…the mobile terminal 120 may comprise more than one RF receiver 123a, wherein each of the RF receiver 123a may be a single-band or a multi-band receiver..”). Haralabidis [Par. 42] and [Fig. 1B] further discloses where RF For example, the RF receiver 123a may enable receiving DVB-H transmission signals via the UHF band, from about 470 MHz to about 890 MHz, the 1670-1675 MHz band, and/or the L-band, from about 1400 MHz to about 1700 MHz, for example. Moreover, the RF receiver 123a may enable receiving signals in cellular frequency bands, for example...”).
Thus it would have been obvious based upon the teachings of Haralabaidis to further modify RF receiver arrangement of Jayaweera to arrive at an arrangement where the one or more antennas comprise HF antennas in addition to multi-band antennas and to receiving radio frequency signals from both the HF antennas and MB antennas as similarly seen in the multiple RF receiver feature, and processing the incoming RF signals from the HF antennas and the MB antennas as similarly taught by Haralabaidis in order to provide a benefit of providing support for additional RF bands such as a UHF band, DVB-H, L-band, and or cellular band as seen in Haralabaidis.



In regards to claim(s) 13, Jayaweera discloses the method of claim 1, controlling the one or more antennas to scan a RF environment (The antennas are configured to scan an RF environment, the scanning being conducted using a spectrum sensing process. "[0043]...The wideband antennas 240 and reconfigurable antennas 250 may be used respectively for sensing and communications..."); and
determinining available RF communication channels based on results of the scan (The spectrum sensing process determines availability of RF communication channels based on results of the scan, if a jammer is sensed, where a channel containing a jammer is determined to be unavailable. "[0068] One 
Jayaweera differs from claim 3, in that Jayaweera is silent on wherein the one or more antennas comprises HF antennas and multi-band antennas. However concerning said feature, the antennas disclosed by Haralabidis (US 20070066261 A1) in [Fig. 1A] and [Par. 35] teach a mobile terminal 120 ([Fig 1A] “mobile terminal”) with RF receiver ([Fig. 1A, Ref 123A]) and antenna ([Fig. 121a]) which can function as a multi-band receiver/antenna ([Par. 35]”…In this regard, the RF receiver 123a may be referred to as a multi-band receiver when it supports more than one frequency band…”). Haralabidis [Par. 35] further suggests where the mobile terminal has multiple RF receivers where the multiple receivers can be either multi-band or single band (“…the mobile terminal 120 may comprise more than one RF receiver 123a, wherein each of the RF receiver 123a may be a single-band or a multi-band receiver..”). Haralabidis [Par. 42] and [Fig. 1B] further discloses where RF receiver and its antenna function as at a Ultra High Frequency (“[0042]…The dual band RF receiver 130 may comprise a UHF front-end…”). Haralabidis [Par. 35] also teaches support for additional bands such as the L-band, as well cellular frequency bands (“[0035]…For example, the RF receiver 123a may enable receiving DVB-H transmission signals via the UHF band, from about 470 MHz to about 890 MHz, the 1670-1675 MHz band, and/or the L-band, from about 1400 MHz to about 1700 MHz, for example. Moreover, the RF receiver 123a may enable receiving signals in cellular frequency bands, for example...”).
in order to provide a benefit of providing support for additional RF bands such as a UHF band, DVB-H, L-band, and or cellular band as seen in Haralabaidis.


Claim(s) 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of in view of Haralabidis (US 20070066261 A1) in view of Buckley (USPGPub No. 2005/0190782 A1)

In regards to claim(s) 14, Jayaweera is silent on the system of claim 3, further comprising a data store configured to store a spectrum availability table including a list of the available RF channels based on the results of the scan. Despite these differences similar features have been seen in other prior art concerning the sensing of communication channels. Buckley (US 20050190782 A1) for example discloses a feature for channel scanning/sensing comprising a data store, "radio network database 72", configured to store a spectrum availability table, including a list of of available RF channels based on results of the scan, detected signal strength. See Buckley where "[0052]...The second transceiver 16 may scan any of the channels that were originally located by the first transceiver 14 or it may locate additional or new channels. It provides updated channel information to the switching manager 70 for storage in the radio network database 72. If the second transceiver 72 notes that previously located channels have become unavailable, due to loss of signal strength or loss of availability, then it will notify the switching manager 70 and the information in the radio network database 72 is updated accordingly. 
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the spectrum sensing/scanning feature of Jayaweera by including a feature comprising a data store configured to store a spectrum availability table including a list of the available RF channels based on the results of the scan as similarly seen in Buckley in order to provide a benefit of tracking spectrum usage/availbility.

In regards to claim(s) 15, Jayaweera discloses the system of claim 4, wherein the spectrum management processor is further configured to detect if a communication channel is being jammed based on the result of the scan of the RF environment  (The antennas are configured to scan an RF environment, the scanning being conducted using a spectrum sensing process. "[0043]...The wideband antennas 240 and reconfigurable antennas 250 may be used respectively for sensing and communications...", The spectrum sensing process determines availability of RF communication channels based on results of the scan, if a jammer is sensed, where a channel containing a jammer is determined to be unavailable. "[0068] One goal of the sensing policy may be to continually follow a jammer that hops channels with a predetermined pattern (initially unknown to the cognitive radio) so that the cognitive radio can adjust the communications channel in advance to avoid the channels used by the jammer. As a result, when the jammer moves from the current sensing sub-band, the sensing policy may predict the sub-band to which the jammer has moved--that is the sub-band that is being interfered with by the jammer if the jammer operates temporally continuously or, if the jammer operates intermittently, will next be interfered with by the jammer. This can be extended if the jammer jams multiple channels simultaneously. ").

Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaweeara (USPGPub No. 2020/0153535) in view of Ihara(US 20020177944 A1) in view of in view of Haralabidis (US 20070066261 A1) in view of Singhai (USPGPub No. 2018/0300709).

In regards to claim(s) 18, Jayaweera discloses the system of claim 4, wherein the one or more datalinks are configured to receive GPS signals (The spectrum control system also comprises a datalink, used to "communicate with components of a positioning network, e.g., a global positioning (GPS) satellite"  "[0037] The communication device 100 may include additional elements such as...as described in more detail below...The positioning unit may communicate with components of a positioning network, e.g., a global positioning system (GPS) satellite.").
Jayaweera differs from the system of claim 8, in that Jayaweera is silent on wherein the one or more datalinks are configured to receive the GPS signals from a platform computer. Despite these differences similar features have been seen in other prior art involving the use of GPS signals. Singhai for example in claim 17, discloses where a platform computer, service provider computer, provides GPS signals to different resource provider computers via a data link.
Thus it would have been obvious to a person of ordinary skill in the art at the time of filing to further modify the system of Jayaweera to include a platform computer as seen in Singhai in order to receive the GPS signals from the platform computer for the benefit of providing a reliable source of GPS coordinates.

Allowable Subject Matter
Claim(s) 1-10 are allowed.
(s) 6-7, 9-10, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.